TATE, J.,
concurs in the denial. I agree that a prejudicially erroneous evidentiary ruling deprives a jury verdict of its presumption of correctness, and thus requires an appellate court to decide the appeal on the basis of the record without the benefit of the “manifest error” presumption of correctness of the trial court judgment. See Broussard v. State Farm Mutual Auto. Ins. Co., 188 So.2d 111 (La.App.3rd Cir. 1966), cert. denied, 249 La. 713, 190 So.2d 233 (1966). However, I am not convinced that such prejudicially erroneous trial ruling here occurred. Accordingly, supervisory review should here be denied, since the result appears to be correct under the facts found by the court of appeal in approving the trial jury’s apparent findings.